Citation Nr: 0605549	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  96-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disorder for the period from February 18, 
1971 to July 25, 1995.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a mechanical thoracic strain, incurred as 
secondary to degenerative disc disease (DDD) of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska in August 1995 and March 2003. 

An August 1995 rating decision implemented a directive from 
the VA's Compensation and Pension Service that a 1972 rating 
decision denying service connection for a cervical spine 
disorder contained clear and unmistakable error (CUE) and, 
so, granted service connection for the surgical absence of 
the spinous processes at C-6 and C-7 and post- traumatic 
arthritis at C-6 and C-7, residuals of an old compression 
fracture, and assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5285-5290, effective February 
18, 1971, the day after service discharge.  

The veteran appealed the rating assigned and a Board decision 
in June 1997, increased that rating from 10 percent to 20 
percent.  A July 1997 implementing rating decision assigned 
the 20 percent evaluation as of July 26, 1995, the date of 
submission of a request for administrative review of the 
February 1972 rating decision.  

The June 1997 Board decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion, in February 1998 the Court 
vacated the 1997 Board decision and remanded the matter for 
further review.  Subsequently, the Board remanded this case 
back to the RO in August 1998 and again in March 2000.  The 
March 2000 Board remand recharacterized the issue as two 
separate issues.  Those were entitlement to an initial rating 
in excess of 10 percent for a cervical spine disability for 
the period from February 18, 1971, to July 25, 1995, and 
entitlement to a rating in excess of 20 percent for a 
cervical spine disorder, for the period beginning July 26, 
1995, and thereafter.  

An April 2001 Board decision denied an initial rating for the 
service-connected cervical spine disorder in excess of 10 
percent for the period of February 18, 1971 to July 25, 1995, 
and denied a rating in excess of 20 percent for the period of 
July 26, 1995, through August 12, 1998, but granted a 30 
percent rating as of August 12, 1998, citing DC 5290.  

A May 2002 rating decision granted service connection for a 
lumbar spine disorder and assigned a 60 percent disability 
rating, both effective June 29, 2001.  

On appeal of the 2001 Board decision, in November 2002 the 
Court vacated that part of the 2001 Board decision that 
denied ratings in excess of 10 percent and 20 percent for the 
cervical spine disorder and remanded those matters to the 
Board so that VA could provide the veteran with appropriate 
notices under the Veterans Claims Assistance Act of 2000 
(VCAA).  

A March 2003 rating decision granted service connection for a 
mechanical thoracic strain and assigned a 10 percent 
disability rating, both effective June 7, 2002, and also 
granted entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating) and basic eligibility to 
Dependents' Education Assistance, both effective February 3, 
20003.  

A May 2003 rating decision, in part, granted service 
connection for right upper extremity radiculopathy which was 
assigned a 30 percent disability rating and also granted 
service connection for left upper extremity radiculopathy 
which was assigned a 10 percent disability rating, all 
effective July 28, 2002 (date of receipt of claim).  

The Board remanded the issues of ratings in excess of 10 
percent and 20 percent for the cervical spine disorder to the 
RO in June 2003 for VCAA compliance and the application of 
the revised criteria for the evaluation of intervetebral disc 
syndrome (IVDS) under 38 C.F.R. § 4.71a, DC 5293.  

A June 2003 rating decision granted earlier effective dates 
for service connection and the respective ratings for 
radiculopathy of each upper extremity, effective June 7, 
2002.  

An August 2004 Board decision denied a rating in excess of 10 
percent for the service connected cervical spine disorder for 
the period from February 18, 1971, to July 25, 19995, and 
denied a rating in excess of 20 percent for that disorder for 
the period from July 26, 1995, to August 11, 1998, granted an 
increase in the 30 percent rating for that disorder which had 
been in effect since August 12, 1998, to 40 percent effective 
February 17, 1998.  The issue of entitlement to an initial 
evaluation in excess of 10 percent for mechanical thoracic 
strain was remanded to the RO stating: 

"the thoracic and lumbar spine regions, 
previously addressed separately under [old spinal 
criteria] VA regulations, are now treated as one 
entity.  Note (6) of the new regulations speaks to 
two separate segments, the cervical spine and the 
'throracolumbar spine,' for evaluation.  
Similarly, the individual diagnostic codes contain 
language referring to the 'thoracolumbar spine.'  
The obvious implication is that the thoracic and 
lumbar spine segments should now be evaluated as 
one disability as of September 26, 2003. "  

The RO was instructed that "the veteran's thoracic and 
lumbar spine disorders should be combined, with a single 
rating assigned."  

A September 2004 rating decision effectuated the August 2004 
Board grant of a 40 percent disability rating for the 
service-connected cervical spine disorder effective February 
17, 1998.  

A September 2004 Supplemental Statement of the Case (SOC) 
stated that as to combining the ratings for the thoracic and 
lumbar spinal segments it had to be determined whether :

"to do so would result in a greater benefit for 
[the veteran].  Under the revised criteria the 
evidence does not show that there is unfavorable 
ankylosis of the entire spine to warrant a higher 
evaluation.  Therefore, the lumbar and thoracic 
conditions will not be combined at this time.  If 
in the future you have unfavorable ankylosis of 
the entire spine the conditions will be 
combined."  

It was also stated that "[i]f as in your case the new 
criteria does not result in an increase the percentage under 
the old criteria would remain the same.  When considering 
both the old and new criteria we have continued the rating 
under the old criteria as that is to your best advantage."  

The veteran appealed the August 2004 Board decision and 
pursuant to a Joint Motion, the Court's July 2005 Order 
vacated that part of the Board decision that denied an 
increased evaluation in excess of 10 percent for a cervical 
spine disorder for the period from February 18, 1971, to July 
25, 1995.  The Joint Motion stated that there was evidence of 
excision of the spinous processes of C6 and C7 and a 
complaint of continued neck pain and stiffness with radiation 
over the left shoulder that was aggravating in his work as a 
welder.  In light of this it was clear that "the Board's 
statement that '[e]ven assuming a degree of pain on motion, 
in view of DeLuca [v. Brown, 8 Vet. App. 2002, 204 - 07 
(1996)] ... and 38 C.F.R. §§ 4.40 and 4.45, there is simply no 
evidence that the veteran's limitation of motion of the 
cervical spine was more than slight in degree,' is 
erroneous."  Further, there had been an inadequate 
consideration and discussion of how 38 C.F.R. §§ 4.40 and 
4.45 were factored into the 10 percent evaluation.  

FINDINGS OF FACT

1.  From February 18, 1971 to July 25, 1995, the veteran's 
cervical spine disorder was manifested by a deformity of the 
C7 vertebra from a preservice compression fracture, excision 
of the spinous processes of C6 and C7, and slight limitation 
of motion with disabling pain, discomfort and stiffness of 
the neck and left shoulder but no objectively verifiable 
symptoms of IVDS or ankylosis.  

2.  The veteran has limitation of motion and pathological 
changes of the thoracic spine but he has no objectively 
verifiable IVDS symptoms or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of no more than 20 percent 
for a cervical spine disorder for the period from February 
18, 1971 to July 25, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5290 (2003).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a mechanical thoracic strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5291 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
however, the rating action appealed was prior to the November 
2000 enactment of the VCAA and, thus, it was impossible to 
provide notice of the VCAA prior to the enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

Unlike earlier Joint Motions, the Joint Motion in this case 
which gave rise to the July 2005 Court Order vacating that 
portion of the August 2004 Board decision as to the issue of 
an evaluation in excess of 10 percent for a cervical spine 
disorder for the period from February 18, 1971 to July 25, 
1995, made no mention and did not address any failure to 
either consider or appropriately apply the VCAA.  Rather, as 
to this issue, the case was remanded to the Board to provide 
sufficient reasons and based for its decision.  Further, even 
in the recent arguments by the veteran's attorney in 
September 2005 there was no allegation that there was any 
evidence or information relevant to either of the issues 
before the Board that was not already on file.  

Nevertheless, in this case the rating action initially 
appealed in 1995 was prior to the enactment of the VCAA.  The 
appellant was notified of the VCAA as to both claims in 
letters of August and October 2002.  He was informed that VA 
would help obtain such things as medical records, employment 
records, or records from other Federal agencies.  The SSOCs 
on file, as well as prior Board decisions, have informed him 
of the governing law and regulations and, so, of what is 
needed to substantiate his claims.  

In April 2003, prior to the June 2003 Board decision, the 
veteran stated that he had nothing more to submit with 
respect to the claim for an increased rating for his cervical 
spine disorder.  He was provided VA Forms 21-4142, 
Authorizations for Release of Information, to obtain private 
clinical records pertaining to his cervical spine from any VA 
or private health-care providers who had treated him.  

The RO sent him a letter in July 2002 with respect to the 
thoracic spine claim with attached information of what the 
evidence had to show to prevail and again provided VA Forms 
21-4142, Authorizations for Release of Information, to obtain 
private clinical records pertaining to his thoracic spine 
from any VA or private health-care providers who had treated 
him.  

In VA Form 21-4138, Statement in Support of Claim in August 
2003, prior to the August 2004 Board decision, the veteran 
stated that he had "no further information to submit."  
Again in April 2004, prior to the August 2004 Board decision, 
the veteran's attorney stated that the veteran had furnished 
VA with all evidence and wished for immediate adjudication by 
the Board.  

Further, following remand of the thoracic spine claim, in 
October 2004 the veteran stated that he had furnished VA will 
all evidence and wished the appeal to be sent to the Board.  

Here, the veteran's service medical records (SMRs) have been 
obtained and are on file.  A portion of the veteran's SMRs 
appear to be missing.  Specifically the discharge summary of 
his May 1970 hospitalization during which he had cervical 
spine surgery is not on file.  However, the SMRs appear to be 
otherwise intact.  If SMRs are presumed missing, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The veteran's relevant private clinical records have been 
obtained and are on file.  The veteran's VA clinical records 
are on file.  He underwent several VA rating examinations 
during the pertinent time frames.  38 U.S.C.A. § 5103A(d).  

Although offered, the veteran declined his opportunity for a 
hearing to provide oral testimony in support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Background

Associated with the veteran's SMRs is a February 1968 
statement from Dr. House noting that the veteran had been 
treated for injuries in an April 1967 auto accident.  He had, 
in part, a sprain of the cervical spine.  During 
hospitalization for 12 days the neck symptoms gradually 
subsided.  

In March 1968 Dr. Carignan reported that after the 1967 
accident the veteran was hospitalized for treatment of 
subluxation of C6 on C7 and injuries to the neck and shoulder 
muscle.  He had residual limitation of motion of the neck and 
left upper extremity with weakness and pain in the neck and 
the extremity due to post-traumatic arthritis and 
fibromyositis of the involved muscles.  

A March 1968 pre-induction examination found that the veteran 
had a cervical spine strain.  Letters from the two physicians 
above confirmed the history of cervical spine strain and 
injury of the neck and shoulder muscles.  In an adjunct 
medical history questionnaire the veteran reported having or 
having had a painful or trick shoulder or elbow as well as 
back trouble of some kind.  

In January 1969 the veteran complained of questionable 
radiation of pain into his left shoulder.  On examination he 
had full range of motion.  Cervical spine X-rays revealed old 
fractures of the C7 spinous process.  There were degenerative 
changes of C6 and C7 and slight narrowing at that joint.  
There was enlargement of the last cervical intervertebral 
foramen on the right.  The superior and inferior articular 
processes at the area were apparently subluxed.  The 
impression was an apparently old fracture at the spinous 
process of C7 and degenerative changes of the bodies at that 
area with large intervertebral foramen on the right at that 
level.  The body of C7 showed an irregularity, suggesting a 
compression fracture.  

In February 1969 the veteran complained of neck pain and 
numbness in the ulnar distribution of the left hand.  On 
examination he had full range of motion of the cervical 
spine.  He had normal lordotic curvature of the cervical 
spine.  There was a left scoliotic curvature of the thoracic 
spine.  X-rays revealed modest lower thoracic levoscoliosis.  

In March 1969 the veteran had left-sided radicular symptoms 
in the C6 and C7 distribution.  It was recommended that 
cervical fusion be considered.  He was given a Physical 
Profile with permanent assignment limitations precluding 
prolonged handling of heavy materials, including weapons, 
overhead work, and performing pull-ups or push-ups.  

In September 1969 the veteran complained of increased pain in 
the left shoulder and left arm which stemmed from his neck.  
He complained of pain in both lower extremities, seemingly 
caused by neck flexion.  He also complained of paresthesia of 
the anus and both lower extremities which occurred after 
periods of standing in a stooped position.  If he fell asleep 
while sitting he might awake with paresthesia of both lower 
extremities and the left arm.  On examination he had 
levoscoliosis.  There were no motor or sensory deficits in 
either the upper or lower extremities.  Deep tendon reflexes 
(DTRs) were equal.  Daily shrugging exercises were 
recommended.  Later that month he complained of neck pain 
with paresthesia into the left arm and hand.  He felt his 
symptoms, including pain, were increasing.  Even sleeping was 
becoming increasingly difficult.  

Later in February 1970 it was noted that the veteran had a 
positive Spurling sign on the left but DTRs were equal.  
There was no motor or sensory deficit in the upper 
extremities.  In discussion, it was noted that X-rays 
revealed a compression fracture of C7 with avulsion of C7 
spinous process as well as loss of disc space at C6-C7.  It 
was indicated that he would probably need anterior fusion but 
first a cervical myelogram was recommended to determine the 
status of the C6-C7 foraminae.  

In March 1970 the veteran complained of increasing radicular 
symptoms down his left arm.  On examination he had loss of 
normal lordotic cervical curvature.  When hospitalized in 
March 1970 it was reported that he had had neck pain and 
tingling sensation into the left arm since his 1967 injury.  
Previous studies had revealed an extradural pressure defect 
at C6-7 with involvement of the left C6 nerve root, secondary 
to traumatic deformity.  Another myelogram was performed 
during the hospitalization and the discharge diagnoses were 
an old compression type fracture of C7 and degenerative joint 
disease (DJD) (arthritis) of C6-7, secondary to C7 fracture.  

The veteran was given additional Physical Profiles in March 
and following removal of a fragment of the spinous process of 
C7 he was given another Physical Profile in June 1970.  

In late June 1970, 1 1/2 months after cervical surgery for 
excision of the C7 spinous process, the veteran was still 
having pain in his neck with radicular symptoms down his 
left arm.  He had a subjective complaint of left upper 
extremity weakness but none of the numbness he had had prior 
to the surgery.  On examination he had limited range of 
motion in all planes of cervical motion.  Spurling sign was 
negative.  There was no upper extremity weakness or sensory 
changes and the surgical wound was well healed.  Several 
days later, it was noted that he was taking aspirin for 
muscle spasm.  

In July 1970 it was noted that in addition to a complaint of 
neck pain the veteran had pain over the inferior end of the 
surgical incision when fabric rubbed the area.  He was given 
a Physical Profile in August 1970 due to degenerative 
changes in the cervical spine.  

In October 1970 it was determined that the veteran was unfit 
for combat duty.  Later that month, on examination, there 
was slight limitation of motion of the neck but reflexes 
were physiological.  Sensations were normal and there was no 
motor weakness or atrophy.  X-rays revealed residuals of C7 
surgery and unstable subluxation of C6 forward on C7.  There 
was traumatic fusion of C7 on T1.  It was determined that he 
did not meet the medical standards for service retention and 
would require hospitalization.  

During hospitalization in October 1970 the veteran had full 
flexion and extension of the neck.  Lateral bending was to 
30 degrees to the right and to 40 degrees to the left.  
Rotation was to 70 degrees to the right and to 80 degrees to 
the left.  Reflexes were +2 and sensation to pinprick 
testing was normal.  His symptoms were suggestive of C7 
nerve root irritation on the left.  X-rays revealed 
degeneration at C6-7 and a deformed vertebral body of C7.  
He did not desire further treatment and would not consent to 
another myelogram or to an anterior discectomy and interbody 
fusion, which was what he needed.  

A November 1970 hospital discharge summary noted that in May 
1970 the veteran had had excision of the spinous process of 
C7.  Postoperatively he had less neck pain but increased 
stiffness of his back.  It was noted that a past examination 
had found that muscle testing was normal.  Cervical spine X-
rays revealed a compression fracture of C7 of 50 percent 
with spurring, anteriorly.  There was absence of C6 and C7 
spines, posteriorly.  After a neurosurgical consultation the 
diagnosis was C7 nerve root involvement on the left.  He 
continued to have neck and left shoulder pain which was 
almost continuous during the day and caused difficulty 
sleeping at night.  He was also mainly bothered by neck 
stiffness which was continuous.  He noted some numbness of 
the left hand, in the region of the ulnar nerve.  There had 
been no change in this numbness since his original injury.  
There was mild tenderness of the neck posteriorly, along the 
left side more than the right.  The diagnoses were (1) C7 
vertebral body compression fracture, due to a 1967 injury, 
which existed prior to service but was permanently 
aggravated by service; (2) acquired absence of the spinous 
processes of C6 and C7, with resultant instability, 
secondary to treatment; (3) C7 left radiculopathy, secondary 
to the 1967 injury manifested by neck and shoulder pain, 
secondary to the traumatic pre-service C7 compression 
fracture; and (4) osteoarthritis, post-traumatic, secondary 
to the traumatic pre-service C7 compression fracture.  

A report of a November 1970 Medical Board examination 
repeated the findings obtained during the most recent 
hospitalization.  In an adjunct medical history 
questionnaire the veteran reported having or having had 
swollen or painful joints, a history of broken bones, and 
back trouble of some kind.  It was reported that he had neck 
pain on flexion, rotation, and lateral bending.  It was also 
reported that he had had pain in his left arm since the 
initial injury.  

A December 1970 Report of Medical Board Proceedings reflects 
that the veteran was medically unfit for further service due 
to (1) an old closed compression fracture of the C7 
vertebral body without artery involvement but with nerve 
involvement from a 1967 injury; (2) acquired surgical 
absence of the 6th and 7th cervical spinous processes with 
resultant instability, from treatment for the old C7 
compression fracture; (3) left C7 radiculopathy manifested 
by neck and shoulder pain, stemming from diagnoses #1 an #2; 
and (4) traumatic osteoarthritis of C6 and C7, secondary to 
the old C7 compression fracture.  

A January 1971 Report of a Physical Evaluation Board 
Proceeding reflects that the veteran had a C7 vertebral 
fracture followed by surgical removal of C6 and C7 spinous 
process with residuals radiculopathy, osteoarthritis, and 
moderate limitation of motion of the cervical spine.  The 
severity was evaluated as 20 percent disabling but the 
preservice level of disability was also rated as 20 percent 
disabling, and after subtraction there was a net percentage 
of disability of zero.  It was commented that the original 
fracture was prior to service and surgery was performed 
during service which improved the pre-existing condition.  
So, he was separated from service without entitlement to 
disability benefits. 

A January 1971 rating decision for Vocational Rehabilitation 
Purposes noted that the Physical Evaluation Board found the 
veteran unfit for service due to residuals of an old C7 
vertebral fracture.  It was stated that the injury pre-dated 
service but was held to have been aggravated by service.  It 
was rated, for Vocational Rehabilitation purposes, to be 30 
percent or more disabling.  

On VA general medical examination in February 1972 it was 
noted that the veteran was employed as a welder.  He was 
having pain in his neck, left shoulder, and back.  He 
reported that his neck was stiff and hurt.  It tightened up 
after 15 to 20 minutes of welding.  His left shoulder blade 
and arm had "drained."  There had been numbness but there 
was none now.  He complained of tingling and numbness of the 
left 4th and 5th fingers.  He reported that he was right 
handed.  He had good carriage, posture, and gait.  

On examination the veteran had a 5 inch incisional scar, in 
the mid-line or slightly to the left of the mid-line of the 
cervical vertebrae, which was well healed.  His neck was 
supple.  

On VA orthopedic examination in February 1972 it was reported 
that there was pain in the veteran's neck, in the area of C7 
and the shoulder.  The examiner indicated that the question 
presented was one of aggravation.  

The examiner reported that since the 1967 injury the veteran 
had continued to have pain in his neck and constant stiffness 
in the posterior and left side of the neck with radiation 
over the left side of the shoulder.  It was especially 
aggravating in his work as a welder.  

It was reported that X-rays of the cervical spine revealed a 
compression fracture of C7 with anterior marginal osteophytic 
lipping of C6 and C7.  There was some involvement and 
encroachment of the C6 and C7 foramina.  There appeared to be 
some instability of C6 and C7 with some osteo-arthritic 
changes in the interspace between C7 and the first thoracic 
vertebra (T1).  

On physical examination the veteran was well-developed, well-
nourished, and in no acute distress.  His cranial nerves were 
intact.  Motor strength in the upper extremity appeared to be 
normal.  There appeared to be some decrease in the triceps 
reflex on the left.  However, biceps and other reflexes 
appeared to be normal.  Range of motion of the cervical spine 
appeared to be normal in forward flexion, extension, and 
lateral bending.  On extension and lateral flexion of the 
cervical spine to the left he had a tingling sensation over 
the left shoulder blade and the posterior aspect of the left 
arm and into the middle digits of the left hand.  The 
diagnoses were (1) an old compression fracture of the C7 
secondary to an automobile accident, (2) the surgical absence 
of the spinous processes of C6 and C7, (3) 7th cervical 
radiculopathy, and (4) post-traumatic arthritis of C6 and C7.  

On VA neurology examination in February 1972 it was reported 
that the veteran described having continuing discomfort 
between his shoulder blades since the surgery.  His shoulders 
became stiff and tight with exertion.  He described having a 
"pulling and sharpness" over the posterior aspect of his 
neck.  Strength in his arms and legs was normal.  He had some 
intermittent "cramping" of the left hand along with 
numbness at times.  

On examination the veteran's cranial nerves were normal.  As 
to his motor system, no specific muscle weakness was 
demonstrable anywhere.  There was no evident sensory deficit.  
His DTRs were equal and none were pathological.  
Coordination, station, and gait tests were performed well.  
He had a Grade II to III tremor of his eyelids.  There was 
tenderness over the trapezii muscles.  Scalene maneuvers were 
negative.  There was slight limitation of motion of the neck 
on lateral inclination.  There was no radiation of symptoms 
into either arm.  The diagnosis was that, objectively, the 
neurological examination was essentially negative.  There was 
no evidence, currently, of nerve root compression.  

A February 1972 rating decision denied service connection for 
a back condition.  After comparing the preservice, inservice, 
and postservice evidence it was determined that the cervical 
spine condition on service discharge and currently appeared 
to be essentially the same, as noted shortly after service 
induction and there was no evidence that the condition was 
aggravated during service.  Also, the inservice surgery was a 
corrective procedure identical to that proposed by the 
veteran's private physician before he entered military 
service. 

An April 1992 rating decision denied service connection for 
the residual scarring from the inservice cervical spine 
surgery because the surgery was corrective in nature.  

The veteran's attorney applied for administrative review of 
the claim in July 1995.  

In August 1995 the VA Director of Compensation and Pension (C 
& P) Services reported that the claims folder had been 
reviewed at the request of the veteran's attorney and that 
CUE had been identified in the February 1972 rating decision.  
It was noted that a review of the SMRs indicated that the 
veteran had had a preservice C7 fracture.  A cervical strain 
and numbness of the left shoulder and hand were noted on the 
March 1968 induction examination.  Due to recurrent 
complaints of pain and numbness, in May 1970 the veteran had 
excision of the 7th cervical vertebral spinous process.  A 
January 1971 rating decision for vocational rehabilitation 
purposes granted service connection by aggravation for 
residual C7 fracture.  After VA examination, a February 1972 
rating decision denied service connection for the same 
disability.  This was CUE, because the vocational 
rehabilitation rating decision had granted service 
connection.  In order to deny the benefits, severance should 
have been proposed.  

The Director of VA C & P Service further noted that on a 1972 
VA examination the veteran complained of upper back pain 
associated with numbness of the left hand.  The neurologic 
and orthopedic examinations were normal, with the exception 
of tender trapezii muscles and pain at the end of lateral 
motion.  Based on these findings, a 10 percent evaluation was 
deemed to be in order under then DCs 5285 and 5290, effective 
the day after release from active duty and, so, that 10 
percent rating was now protected.  The RO was instructed to 
take corrective action and the veteran was to be asked to 
submit medical evidence concerning the severity of his 
disability.  

In accordance with the directives of the VA Director of C & P 
Services, an August 1995 rating decision determined that 
there was CUE in the February 1972 rating decision that had 
denied service connection for a neck disorder.  A 10 percent 
evaluation was assigned, effective February 18, 1971, the day 
after service discharge, citing DCs 5285 and 5290.  

In September 1995 the veteran's attorney submitted 35 pages 
of statements, affidavits, and medical documents.  The 
medical documents cover the period from 1980 to 1994.  In 
what is apparently a January 1983 pre-employment examination 
the veteran's neck surgery was noted but the examiner 
concluded that the veteran was not restrained from any 
particular type of work.  In July 1983 it was noted that the 
veteran had had an unspecified injury in May 1983 and had 
acute muscular spasm in an unidentified area, although X-rays 
were taken of his lumbar spine.  He was able to resume work 
in June 1983.  

Records of a private physician from 1980 to 1988 reflect that 
in January 1988 the veteran had had aches and mild stiffness 
of the neck and shoulders, off and on, since childhood and he 
thought that arthritis might be causing them.  He believed 
they had gotten worse after surgery for a neck injury.  He 
had some stiffness of the shoulder and back which was not too 
serious.  On examination his neck was supple and range of 
motion was full.  He had full range of motion of his 
extremities and normal DTRs.  

Private clinical records from 1989 to 1993 reveal that in 
March 1992 the veteran's chief complaint was of pain in a 
left shoulder muscle due to overuse at work.  On examination 
there was some stiffness, tenderness, and mild muscle spasm 
over the left shoulder.  Circumduction and all movements were 
well preserved and done with only mild discomfort.  The 
assessment was an acute musculo-ligament strain of the left 
shoulder.  

Records of Dr. Urban of 1992 and 1993 reflect that in 
February 1993 after an evaluation for knee disability the 
veteran was discharged to full activity without limitations 
and with no impairment.  

A January 1994 private clinical record reflects that the 
veteran had pain radiating from his neck through his left 
shoulder and into the left arm, which had gotten worse on 
December 28, 1993.  

Records of the Ravenna Medical Clinic of 1994 show that in 
November 1994 it was noted that the veteran worked reading 
meters.  In May 1998 his complaints included pain in the 
right upper back.  

The statements and affidavits submitted in September 1995 
include an affidavit from a friend who stated that prior to 
service the veteran did not seem to exhibit any disabilities 
or complain of any.  He reentered the work force in 1971, but 
terminated his job as a welder after several months due to 
neck pain cause by contorted positions in that job.  The 
veteran had stated that his neck had bothered him since his 
inservice surgery.  

A service representative stated that he had reviewed the 
veteran's military records in about 1972 and had encouraged 
the veteran to seek disability compensation because the 
veteran was having difficulties performing everyday tasks.  A 
former co-worker stated that it was not until after military 
service that the veteran's back problems became apparent.  
Even getting into a vehicle caused him severe pain, to the 
point that it affected his job performance and he had to 
quit.  Since then, he had had continuous back problems that 
affected his daily life.  

The veteran's sister stated that the veteran had had 
inservice surgery due to pain and misery and since then he 
continued to have the same pain.  It was a struggle for him 
to perform the necessary tasks of an ordinary livelihood.  
The veteran's step-son stated that from 1981 to 1983 the 
veteran had complained of physical discomfort, although the 
specifics of the complications could not be recalled.  

In August 1993 a former co-worker stated that he had worked 
with the veteran since November 1994 and he had complained of 
pain in his feet.  He had been unable to read water meters 
due to extensive walking.  

The Chief of Police of the City of Ravenna stated that he 
recalled that in 1991 the veteran had complained of back and 
neck pain, and lately he had been complaining of pain in his 
hip and feet.  

Additional lay statements and affidavits were received in 
September 1995 including a sworn statement from the veteran's 
mother who stated that he had lived with his parents after 
service and had been in a lot of pain all of the time.  

A former co-worker stated that based on the veteran's 
complaints and obvious stiffness of movement he suffered much 
back and neck pain, which was especially noticeable when 
entering and exiting a car.  

Another former Chief of Police reported that in 1984 he had 
discussed with the veteran how the veteran's neck bothered 
him, such that he could hardly move.  

A long-time friend stated that shortly after service the 
veteran had been employed on a full-time basis but later took 
over the operation of his family's farm.  He had complained 
many times about the severe back pain that made working much 
more difficult.  A supervisor, when the veteran was employed 
as a welder, stated that the veteran had difficulty in that 
job which had required him to stand at a welding table and 
over a welding fixture for long periods of time.  Another 
supervisor stated that he recalled the veteran's problems 
with back and neck pain.  It seemed that the veteran had seen 
a nurse, apparently at work, quite often.  He had complained 
of pain in this neck because his welding job caused extra 
stress on the neck due to the weight of his welding helmet. 

A friend stated that the veteran had not complained much 
about his neck and back prior to service but afterwards he 
complained that his back and neck were hurting worse.  A co-
worker stated that the veteran had no neck or back problems 
prior to service but started complaining about these areas 
after service.  After service he had carried his head at a 
slight angle, to the right and forward.  A woman who had 
dated the veteran stated that after service the veteran's 
back hurt him and he had stated that he had to be careful not 
to get into any car accidents or get hit from behind because 
it could paralyze him.  

Clinical records of the Orthopedic Associates of Grand Island 
reflect that on evaluation in September 1995 the veteran 
complained of pain in the upper portion of the thoracic 
spine.  

On VA general medical examination in October 1995 it was 
noted that the veteran had been employed as a street 
superintendent for 12 years and in the last 12 months he was 
on limited duty for 30 days because of a foot problem and 
this was the only time in the last 12 months that he had lost 
any time from work or had a profile.  He complained of 
stiffness and tightness in his neck which also involved his 
left arm.  For years he had had an odd feeling in his arm.  
He reported that of late his right arm had been used in tasks 
such as driving a car and holding his arm up for a prolonged 
period of time.  He had had some numbness in his right arm.  

On examination the veteran's carriage was good.  He had a 13 
cm. well healed surgical scar, which was slightly elevated, 
immediately to the left of the mid-line and overlying the 
cervical spine.  Flexion of the cervical spine was to 
approximately 25 degrees, extension was to 30 degrees, 
lateral bending was carried out to near a normal of 40 
degrees, and rotation to the right was to 45 degrees and to 
55 degrees to the left.  There was no crepitance on active or 
passive cervical spinal motion.  His cranial nerves were 
intact.  DTRs were intact and symmetrical without 
pathological reflexes being elicited.  The diagnoses included 
DJD of the cervical spine, status post cervical intervention 
of unknown procedure.  X-rays of the cervical spine showed 
some degenerative changes in the lower spine with narrowing 
of the C6-7 interspace.  The entire body of C7 was not 
visible.  There was shortening of the spinous processes of C6 
and C7 and it was unclear if this was congenital or due to 
past surgery.  

In VA Form 9 and in the veteran's attorney statement, both in 
March 1996, it was alleged that the cervical spine disorder 
should be rated under DC 5293, for IVDS.  

In a statement attached to VA Form 9 of April 1996 the 
veteran reported that in his postservice welding job he had 
found that his neck was a lot worse than at service entrance 
and, so, he had started going to the company nurse to get 
Darvon and aspirin for pain.  He had complained to his 
foreman and supervisor about his neck and back pain, as well 
as headaches.  After about 6 months, he realized he could not 
work as a welder and quit that job.  

In an August 1995 letter from the veteran's attorney it was 
alleged that a rating in excess of 20 percent for the 
service-connected cervical spine disorder should be assigned 
under DCs 5285 and 5293.  

A February 1998 cervical spine MRI revealed (1) anterior 
fusion between C6 and C7; (2) surgical absence of the spinous 
processes of C6 and C7; (3) anterior subluxation of C5 over 
C6, greater with flexion; (4) anterior subluxation of C4 over 
C5, seen only on flexion; and (5) bilateral severe facet 
joint degenerative changes between C3 and C6.  

An April 1998 cervical spine MRI revealed chronic compression 
deformities of C6 and C7 vertebral bodies with kyphotic 
angulation of the lower cervical spine at this level, 
resulting in compression upon the cervical spinal cord.  
There were changes of focal myelomalacia of the cervical 
spinal cord at C6-7 disc space level with thinning and some 
increased signal intensity.  The thoracic spinal cord caudal 
to this level was slightly narrowed.  There were changes of 
DDD at the T1-2 and T2-3 disc space levels with narrowed disc 
spaces and bulging discs.  There were postoperative changes 
with the absence of the spinous process of C6.  

On VA examination in April 1999 the veteran reported that he 
had been employed on a full-time basis as a street supervisor 
for the City of Ravenna since 1983.  The job involved 
changing oil in vehicles, running a large jack hammer, 
removing snow, hauling trees, and putting up signs.  Prior to 
that he had worked on a farm and from 1971 to 1972 he had 
worked as a welder. 

VAOPT records reflect that in July 2002 it was noted that an 
MRI had revealed narrowing of the left neural foramen, most 
likely due to hypertrophic changes of the uncovertebral joint 
at C6-7 and C7-T1.  On examination in September 2002 the 
veteran complained of discomfort to percussion of all spinal 
segments.  He also complained of weakness but this was not 
perceptible to the examiner.  

On VA examination in February 2003 the veteran reported 
having neck, upper and lower back pain since his inservice 
surgery.  He had not had postservice spinal surgery.  He had 
quit working in September 2002.  After an examination the 
diagnoses included mechanical cervical, thoracic, and 
lumbosacral strain, neuroforaminal narrowing on the left at 
C6-7 and C7-T1.  It was noted that he had been able to do 
four flexions and extensions of the back but with mild 
difficulty, mild to moderate pain, and mild weakness but no 
incoordination and his motion did not appear to decrease.  It 
was felt that his service-connected cervical and lumbar 
disorders affected his posterior thoracic musculature.  

On VA neurological examination in April 2003 the veteran 
reported having ceased to work in February 2003 due to a 
combination of disabilities.  After the physical examination 
the diagnoses included cervical spine stenosis at the C6-7 
and C7-T1 levels.  

Law and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable on appeal from an initial assignment of a 
disability evaluation.  In the latter case, VA must consider 
whether the appellant is entitled to a "staged" rating to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Indeed, this is exactly what has 
happened in the ratings assigned for the service-connected 
cervical spine disorder.  

Moreover, the Board has reviewed the entire evidentiary 
record with respect to both claims now before it.  

Cervical spine disorder Rated 10 percent from February 18, 
1971 to July 25, 1995

The rating criteria for evaluating service-connected 
disabilities of the spine, including DC 5290, were recently 
amended effective September 26, 2003.  See 68 Fed Reg. 51454 
- 51458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a).  

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS (which were 
revised on September 23, 2002), focused on subjective factors 
such as whether any ankylosis was in a favorable or 
unfavorable position (formerly DCs 5286 through 5289) and 
subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe (formerly 
DCs 5290 through 5292), except that other factors were taken 
into consideration for residuals of a vertebral fracture 
(formerly DC 5285) and sacro-iliac injury and weakness and 
lumbosacral strains (formerly DCs 5294 and 5295).  The DCs 
for rating spinal disorders were also renumbered, including 
renumbering the DC relating to limitation of motion of the 
cervical spine, DC 5290, as DC 5237 (lumbosacral or cervical 
strain) and DC 5242 (degenerative arthritis of the spine).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See, too, VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114. 

However, because the September 2003 revision occurred after 
the time period in question, i.e., from February 18, 1971, to 
July 25, 1995, only the old spinal rating criteria are 
applicable in this case.  

Before the revision of the criteria for rating spinal 
disabilities, 38 C.F.R. § 4.71a, DC 5285 provided that 
residuals of a vertebral fracture without spinal cord 
involvement, abnormal mobility requiring a neck brace (jury 
mast) warranted a 60 percent rating.  With spinal cord 
involvement, being bedridden, or requiring long leg braces, a 
100 percent rating was warranted.  In other cases, the rating 
was to be in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable vertebral 
body deformity.  A Note to DC 5285 stated that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one spinal segment by reason of involvement of 
only the first or last vertebrae of an adjacent segment.  

Before the revision of the criteria for rating spinal 
disabilities, under 38 C.F.R. § 4.71a, DC 5287 ankylosis of 
the cervical spine when favorable warranted a 30 percent 
rating and when unfavorable warranted a 40 percent rating.  

The criteria in effect prior to September 26, 2003, 38 C.F.R. 
§ 4.71a, DC 5290 (2002), provided that if limitation of 
motion of the cervical segment of the spine was slight, a 10 
percent rating is warranted; if moderate, a 20 percent rating 
was warranted and, if severe, a 30 percent rating.  

Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when her 
symptoms are most prevalent ("flare-ups") due to the extent 
of her pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

Under 38 C.F.R. § 4.71a, DC 5293 IVDS when postoperative and 
cured warrants a noncompensable (0 percent) evaluation.  When 
mild a 10 percent rating is warranted.  When moderate, with 
recurring attacks, a 20 percent rating is assigned.  Severe 
IVDS with recurring attacks, with intermittent relief 
warrants a 40 percent schedular rating.  A maximum 60 percent 
schedular rating encompasses pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.   

VAOGCPREC 36-97 requires that in determining disability 
evaluations under DC 5293, first, 38 C.F.R. §§ 4.40 
(functional loss may be due to pain) and 4.45 (pain on motion 
is a factor in joint disability) must be considered and, 
second, that 38 C.F.R. § 3.321(b)(1), entitlement to an 
extraschedular rating, must also be considered.  Sanchez-
Benitez v. West, No. 00-7099, slip op. at 10 and 11 (Fed. 
Cir. August 3, 2001) (case remanded for failure to discuss 
38 C.F.R. § 3.321(b)(1) extraschedular consideration).  

Analysis

The Joint Motion underlying the July 2005 remand by the Court 
seems to imply that at least a 20 percent disability rating 
was warranted for the service-connected cervical spine 
disorder from February 18, 1971 to July 25, 1995.  The Board 
agrees because the January 1971 Report of a Physical 
Evaluation Board Proceeding found that the severity of the 
disorder was 20 percent disabling based on findings of 
surgical removal of C6 and C7 spinous process with residuals 
radiculopathy, osteoarthritis, and moderate limitation of 
motion of the cervical spine.  

While the severity was evaluated as 20 percent disabling, the 
preservice level of disability was also rated as 20 percent 
disabling and when the latter was subtracted from the former, 
a noncompensable rating was felt by the service department to 
be warranted.  

Under 38 C.F.R. §§ 3.322(a) and 4.22 in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service, whether the 
particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  It is necessary 
therefore, in all cases of this character to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule.  If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  

Here, however, the evidence shows that the veteran had a 
compression fracture deformity of C7 from the preservice 
injury.  Accordingly, an additional 10 percent for 
demonstrable vertebral deformity of C7 is not warranted under 
38 C.F.R. § 4.71a, DC 5285.  

The 1971 rating decision for Vocational Rehabilitation 
purposes granted service connection but did not assign a 
disability rating for compensation purposes.  Rather, the 
conclusion was that the disability warranted a 30 percent or 
more rating merely for the purpose of qualifying the veteran 
for VA Vocational Rehabilitation.  There was no analysis of 
the clinical evidence in comparison with the rating criteria.  
So, that determination is not binding for the purpose of 
assigning a disability evaluation for compensation purposes.  

Nevertheless, the Board agrees that a 20 percent disability 
rating is warranted for the service-connected cervical spine 
disorder from February 18, 1971 to July 25, 1995, based on 
his symptoms of pain, discomfort, slightly limited motion, 
and surgical residuals.  

For a higher evaluation of 30 percent under DC 5290 for 
severe limitation of motion, even when considering the pain 
and discomfort the veteran experienced on cervical motion, 
such a rating is not warranted.  This is because the 1972 
orthopedic examination found no limitation of motion.  
Although there was a complaint suggesting a radicular 
component, i.e., tingling in the left shoulder, arm and some 
fingers of the left hand, the 1972 neurology examination 
found only slight limitation of motion of the neck on lateral 
inclination and no radiation of symptoms into either arm and 
concluded that there was no evidence of nerve root 
compression and that the neurological evaluation was 
essentially negative.  

Similarly, the evidence does not establish that the veteran 
had ankylosis of the cervical spine, either favorable or 
unfavorable.  While an October 1970 clinical notation 
suggests that there was traumatic fusion of C7 on T1, the 
clinical evidence does not otherwise show that the initial 
injury in 1967 caused such fusion nor is there evidence of 
any inservice trauma.  Moreover, repeated clinical 
evaluations thereafter continued to show that the veteran had 
motion of the cervical spine.  In fact, fusion was 
recommended in 1969 and again during hospitalization later in 
October 1970.  While a 1998 MRI report found fusion at C6-7, 
this was after the time period in question.  So, a rating 
based on fusion during the time period in question is not 
warranted.  

As to any possible higher rating under DC 5293, the next 
rating above 20 percent, of 40 percent, requires that there 
be severe recurring attacks of IVDS with only intermittent 
relief.  However, that level of disability is not 
corroborated by the 1972 VA neurology examination.  That 
examination found no motor or sensory impairment and normal 
DTRs.  In fact, the diagnosis was that the examination was 
negative.  

With respect to the impact of the cervical spine disability 
upon the veteran's employment, as noted above, the rating to 
be assigned, is based as far as practical on average 
impairment in earning capacity and not upon any specific 
employment.  In this regard, the Board has considered the 
veteran's repeated statements and the statements and 
affidavits of others as to the adverse impact of the cervical 
spine disability, including in his employment.  Although he 
did cease employment as a welder, there is evidence that this 
was not due solely to his cervical spine disorder but was due 
to the combined impact of several disabilities.  Moreover, 
the evidence also shows that thereafter he began farming and 
this type of employment is certainly not sedentary but, 
rather, requires strenuous activity which the veteran 
continued to engage in despite his cervical spine disorder.  

Accordingly, the Board concludes that a 20 percent disability 
rating, and no more, is warranted for the cervical spine 
disorder from February 18, 1971 to July 25, 1995.  

Initial 10 percent Rating for Mechanical Thoracic Strain

Under DC 5291 a noncompensable disability rating is warranted 
for slight limitation of motion of the dorsal (thoracic) 
spine and a 10 percent rating is the maximum rating and may 
be assigned for either moderate or severe limitation of 
motion of the thoracic spine.  

In this case, there is no clinical evidence of ankylosis of 
the dorsal spine, so neither a 20 percent rating, for 
favorable ankylosis, nor a 30 percent rating for unfavorable 
ankylosis is warranted under DC 5288.  

Also, there is no evidence of a demonstrable deformity of a 
thoracic vertebra which would warrant the assignment of an 
additional 10 percent under DC 5285.  Likewise, there is no 
clinical evidence of IVDS stemming from any thoracic spine 
pathology.  

Accordingly, the veteran is in receipt of the highest 
schedular rating for disability of the thoracic spine under 
the old rating criteria under in this factual circumstance.  

The Board notes that the RO did not assign a single 
disability rating encompassing the thoracic spine disability 
and the 60 percent rating for the service-connected 
lumbosacral disability, as instructed in the remand portion 
of the August 2004 Board decision.  However, this is in no 
way produces any adverse impact upon the veteran.  This is 
because there was no reduction in his combined disability 
rating.  

Lastly, rating of the thoracic spine disability under the 
revised rating criteria that became effective September 26, 
2003, is not permissible because these do not set forth 
criteria for rating the thoracic spine as a separate 
disability entity.  Rather, Note (6) of the new regulations 
addresses only the cervical and the thoracolumbar spinal 
segments for rating purposes.  As noted by the RO the 60 
percent rating for the service-connected lumbar spine 
disability is the maximum rating in the absence of ankylosis 
of the entire spine.  

Also, 38 U.S.C.A. § 1155 provides that in any revision of 
the rating schedule there shall be no reduction in a 
disability rating unless an improvement in the veteran's 
disability is shown to have occurred.  That has not occurred 
here.  

Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

"Marked" interference with employment, however, as this term 
is used in 38 C.F.R. § 3.321(b)(1), means impairment so 
severe that it cannot be compensated by the currently 
assigned ratings.  There are governing norms for making this 
determination.  And considering them, the veteran has not 
been frequently hospitalized on account of his service-
connected disabilities.  In fact, he has never been 
hospitalized for spinal disability since he was discharged 
from active service.  Rather, all of his treatment and 
evaluation has been on an outpatient basis-as opposed to as 
an inpatient.  

And although his overall functional impairment, admittedly, 
may hamper his performance in some respects, it is not shown 
to be to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases.  In fact, several lay statements of record 
indicate that in his last employment he was engaged in 
strenuous activity until recent years.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

ORDER

An evaluation of no more than 20 percent for the service-
connected cervical spine disorder is warranted for the period 
from February 18, 1971 to July 25, 1995, subject to 
applicable law and regulations governing the award of 
monetary benefits.  

An initial evaluation in excess of 10 percent for mechanical 
thoracic strain is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


